ORDER

PER CURIAM:
Joseph Michael Johnson appeals from his conviction by jury of involuntary manslaughter and unlawful use of a weapon. Johnson was sentenced to consecutive terms of seven years in the Missouri Department of Corrections on the manslaughter count and five years on the unlawful use of a weapon count. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for *883our decision has been provided to the parties‘
Judgment affirmed. Rule 80.25(b).